DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Xu et al. (US 2007/0068256).

Regarding claim 1, Xu et al. disclose a sensor for sensing an environmental condition in an environment, comprising: an active mechanical waveguide 18 including an ultrasonically-transmissive material (par. 0020); and control logic (21,22,24) coupled to the active mechanical waveguide and configured to drive the waveguide with ultrasonic energy, process an ultrasonic signal propagated through the waveguide in response to the ultrasonic energy, track a phase derivative of the ultrasonic signal, and determine a value for an environmental condition based upon the tracked phase derivative of the ultrasonic signal (see pars. 0042, 0074, 0080, phase inflection frequencies tracked, used to indicate concentration of a material around the sensor).

Regarding claim 2, Xu et al. disclose that the control logic is further configured to determine a phase inflection point frequency from the tracked phase derivative (par. 0074), and determine the value for the environmental condition based upon the tracked phase derivative of the ultrasonic signal by determining the value for the environmental condition based upon the determined phase inflection point frequency (par. 0080, phase inflection frequencies used to determine material on the sensor and its concentration).


Regarding claim 4, Xu et al. disclose a method of sensing an environmental condition in an environment, the method comprising: driving an active mechanical waveguide 18 including an ultrasonically-transmissive material with ultrasonic energy (see par. 0020; and see par. 0081, 103 MHz); processing an ultrasonic signal propagated through the waveguide in response to the ultrasonic energy (see pars. 0037-0038); tracking a phase derivative of the ultrasonic signal (par. 0074); and determining a value for an environmental condition based upon the tracked phase derivative of the ultrasonic signal (par. 0080, identify material and material concentration).

Regarding claim 5, Xu et al. disclose that the method comprises: determining a phase inflection point frequency from the tracked phase derivative (par. 0074); and determining the value for the environmental condition based upon the tracked phase derivative of the ultrasonic signal by determining the value for the environmental condition based upon the determined phase inflection point frequency (par. 0080, phase inflection frequencies used to determine material on the sensor and its concentration).

Claim(s) 7, 8, 10-13, 15-17, 27 and 57 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Thompson et al. (US 4,102,195).

Regarding claim 7, Thompson et al. disclose a sensor for sensing an environmental condition in an environment, comprising: an active mechanical waveguide 42 including an ultrasonically-transmissive material and a plurality of reflection points (S1, S2, S3,… Sn) defined along a length of the waveguide to define a plurality of sensing regions along the waveguide (col. 3 lines 37-43); and control logic (50,56,58,60) coupled to the active mechanical waveguide and configured to drive the waveguide to track a plurality of resonant frequencies of the waveguide (col. 3 line 43 to col. 4 line 7, drives waveguide at multiple frequencies and senses resonant frequency changes of each point S1 to Sn).

Regarding claim 8, Thompson et al. disclose that the control logic is further configured to determine a first value of an environmental condition for a first sensing region among the plurality of sensing regions by determining a first resonant frequency among the plurality of resonant frequencies, and to determine a second value of the environmental condition for a second sensing region among the plurality of sensing regions by determining a second resonant frequency among the plurality of resonant frequencies (see col. 4 lines 39-54, resonant frequencies reflected by each resonator on waveguide indicative of a temperature of that sensing region).

Regarding claim 10, Thompson et al. disclose the sensor further comprising:  an ultrasonic transducer 80 coupled to the waveguide and configured to propagate ultrasonic stress waves through the waveguide; and a receiver 84,90,94,96,98,100 coupled to the waveguide and configured to receive an ultrasonic signal propagated through the waveguide in response to the ultrasonic stress waves generated by the ultrasonic transducer (col. 4 line 55 to col. 5 line 5); wherein the control logic is coupled to the ultrasonic transducer and the receiver and is configured to determine a value of an environmental condition for each of the plurality of sensing regions based upon the plurality of resonant frequencies of the received ultrasonic signal (col. 4 lines 39-54; col. 6 lines 35-66).

Regarding claim 11, Thompson et al. disclose that each of the plurality of resonant frequencies is non-harmonic relative to others of the plurality of resonant frequencies (col. 4 lines 39-50, adequate separation between the resonant frequencies).


Regarding claim 12, Thompson et al. disclose a method of sensing an environmental condition in an environment, the method comprising: tracking a plurality of resonant frequencies of an active mechanical waveguide 42 including an ultrasonically-transmissive material and a plurality of reflection points (S1, S2, S3,… Sn) defined along a length of the waveguide to define a plurality of sensing regions along the waveguide (col. 3 lines 37-43); and sensing the environmental condition at one or more of the plurality of sensing regions based upon the tracked plurality of resonant frequencies (col. 3 lines 43-59).

Regarding claim 13, Thompson et al. disclose that sensing the environmental condition includes determining a first value of the environmental condition for a first sensing region among the plurality of sensing regions by determining a first resonant frequency among the plurality of resonant frequencies, and determining a second value of the environmental condition for a second sensing region among the plurality of sensing regions by determining a second resonant frequency among the plurality of resonant frequencies (see col. 4 lines 39-54, resonant frequencies reflected by each resonator on waveguide indicative of a temperature of that sensing region).

Regarding claim 15, Thompson et al. disclose that the active mechanical waveguide includes an ultrasonic transducer 80 configured to propagate ultrasonic stress waves through the waveguide and a receiver (84,90,94,96,98,100) configured to receive an ultrasonic signal propagated through the waveguide in response to the ultrasonic stress waves generated by the ultrasonic transducer (col. 4 line 55 to col. 5 line 5).

Regarding claim 16, Thompson et al. disclose that each of the plurality of resonant frequencies is non-harmonic relative to others of the plurality of resonant frequencies (col. 4 lines 39-50, adequate separation between the resonant frequencies).


Regarding claim 17, Thompson et al. disclose a sensor network for sensing environmental conditions in an environment, comprising: an active mechanical waveguide 42 including an ultrasonically-transmissive material; and control logic (50,56,58,60) coupled to the active mechanical waveguide and configured to drive the waveguide to track first and second resonant frequencies (col. 3 lines 43-48) and to determine a first value for a first environmental condition from the first resonant frequency and determine a second value for a second environmental condition from the second resonant frequency (col. 3 lines 49-59).

Regarding claim 27, Thompson et al. disclose a sensor for sensing an environmental condition in an environment, comprising: an active mechanical waveguide 42 including an ultrasonically-transmissive material and a frequency-dependent reflector S1 defined along a length of the waveguide; an ultrasonic transducer 80 coupled to the waveguide and configured to propagate ultrasonic stress waves through the waveguide (col. 4 lines 55-65); and control logic coupled to the ultrasonic transducer and configured to control a drive frequency for the ultrasonic transducer to render the frequency-dependent reflector substantially transparent (col. 7 lines 14-30; Fig. 11, drive frequency is varied and as it is varied different reflectors S will reflect or be transparent to the signal).


Regarding claim 57, Thompson et al. disclose a sensor for sensing an environmental condition in an environment, comprising: an active mechanical waveguide 42 including an ultrasonically-transmissive material and a plurality of reflection points (points at each of sensor reflectors S1, S2, S3,… Sn) defined along a length of the waveguide to define a plurality of sensing regions along the waveguide (col. 3 lines 37-42); a plurality of support members (S1, S2, S3,… Sn; see Fig. 2A) supporting the waveguide along at least a portion of the length of the waveguide, wherein each support member defines a frequency-dependent reflector (col. 4 lines 20-31, resonator supports are decoupled from line to frequencies off resonance); and an ultrasonic transducer 80 coupled to the waveguide and configured to propagate ultrasonic stress waves through the waveguide using a drive frequency to which the frequency-dependent reflector of at least one support member is substantially transparent (col. 7 lines 14-30; Fig. 11, drive frequency is varied and as it is varied different reflectors S will reflect or be transparent to the signal).

Allowable Subject Matter
Claims 3, 6, 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861